     Case 5:20-cv-00021 Document 30 Filed on 07/30/21 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               July 30, 2021
                     UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                           LAREDO DIVISION

ALVARO VILLANUEVA, CYNTHIA                §
VILLANUEVA, AND WHITHEY                   §
TURGEON, AS NEXT FRIEND OF                §
A.V., III, A MINOR CHILD                  §
                                          §
      Plaintiffs.                         §
                                          §
V.                                        §      CIVIL ACTION NO. 5:20-CV-21
                                          §
UNITED STATES OF AMERICA                  §
                                          §
      Defendant.                          §


                                      ORDER

      After holding a settlement hearing on this matter, United States Magistrate

Judge John A. Kazen issued a Report and Recommendation in accordance with 28

U.S.C. § 636(b)(3), recommending that the Court approve the proposed settlement as

it pertains to Minor Plaintiff A.V., III (Dkt. No. 29). At the close of the settlement

hearing, the Parties, through their counsel, waived their right to object to the

proposed findings and recommendations contained in Judge Kazen’s Report (id. at 4).

Accordingly, this Court may act on this Report immediately and reviews the proposed

findings and recommendations for plain error.

      Having considered the record, the Report, and the applicable law, the Court

hereby ADOPTS the Report and Recommendation (Dkt. No. 29) as the findings and

opinion of the Court. The Court hereby APPROVES the proposed settlement as it

pertains to Minor Plaintiff A.V., III. The Clerk of Court is hereby DIRECTED, upon
     Case 5:20-cv-00021 Document 30 Filed on 07/30/21 in TXSD Page 2 of 2




receipt of the settlement funds for A.V., III, to deposit said funds into an interest-

bearing account. A.V., III, will be entitled to withdraw settlement funds upon

reaching eighteen years of age and upon the filing of a proper motion and order by

the Court. Finally, the Court hereby ORDERS the Parties to file closing documents

(i.e., a joint stipulation of dismissal pursuant to Fed. R. Civ. P. 41, signed by counsel

for all Parties) no later than August 29, 2021.

      It is so ORDERED.

      SIGNED July 30, 2021.

                                            ___________________________________
                                            Marina Garcia Marmolejo
                                            United States District Judge
